FILED
                            NOT FOR PUBLICATION                              JAN 24 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAIME FABIAN MEZA-RIVAS, AKA                     No.   15-71882
Jaime Mezarivais, AKA Jaime Fabian
Mezarivas, AKA Jaime F. Mezrevias,               Agency No. A205-297-149

              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Jaime Fabian Meza-Rivas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) order denying a continuance and entering an order of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a continuance and review de novo due process claims.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the

petition for review.

        The agency did not abuse its discretion or violate due process by denying

Meza-Rivas’ motion for a continuance for lack of good cause, where Meza-Rivas

had the opportunity to research and incorporate recent developments regarding

social group claims, and future changes in the law remained speculative. See 8

C.F.R. § 1003.29 (an IJ may grant a motion for a continuance for good cause);

Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (considering the nature of

the evidence excluded and the reasonableness of petitioner’s conduct); Singh v.

Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[T]he IJ [is] not required to grant a

continuance based on . . . speculations.”); Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000).

        Meza-Rivas’ motion for a stay of removal (Docket Entry No. 20) and

supplemental motion for a stay of removal (Docket Entry No. 22) are denied as

moot.

        PETITION FOR REVIEW DENIED.




                                           2                                  15-71882